DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/IN2018/050474 filed 07/21/2018 which designated the U.S. and claims the benefit of IN201741026219, filed 07/24/2017. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/06/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Claim Objections
Claim(s) 1-9 is/are objected to because of the following informalities:  
As to claim 1:	
MPEP 608.01(m) requires that each claim begin with a capital letter and ends with a period; periods may not be used elsewhere in the claims except for abbreviations. See also Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 37 CFR 1.75 and MPEP 2111 also provide an exemplary formatting, wherein a claim has a preamble, followed by a transitional phrase, and finally followed by the body of a claim. In the present case, the Examiner objects to the formatting of the claims deviating from the requirements and exemplary formatting of the CFR & MPEP. The Examiner further notes that the particulars of the present claims formatting in combination with other narrative and unclear language is egregious, and therefore has related 112(b)/2nd indefinite rejection(s). 
While understood by the Examiner in the greater context of the disclosure, “the 3D surface” lacks explicit reference to being (suggested correction) “the 3D surface of the 3D component”, there being otherwise an unnecessary disconnect between the preamble “3D component” and the body of the claim “3D surface”.
The phrase “which guided waves” is awkward, being unclear if the intention was reference to verbiage (guide/guides/guided/guiding) or as a phrase connecting to a noun (the guided wave).
The phrase “at specific points based on a selective calculation of optimized apriori” appears to be incomplete or in a poor word order.
As to claim 2:
There is grammatically disagreement between the plurality of the noun and the singularity of the verb in “waves is”.
While the wherein statement for the guided waves being Rayleigh waves implies that the ultrasonic generator is adapted to generate Rayleigh waves, the Examiner objects to this implicit narrative description, suggesting instead explicitness in non-narrative form.
As to claim 3,
 “the said” is redundant. 
As to claim 4 and claim 5,
 “receiver probes” appears possibly to be a reference to the “ultrasonic receiver probes” of the fourth sentence of claim 1, and therefore, in addition to objection for nomenclature change, the phrase lacks an article, the Examiner suggesting “the ultrasonic receiver probes”.  
As to claim 9,
 “wherein the probe transmits” is not properly phrased as an adaptation (or similar structural configuration phrase) of the structure, the Examiner suggesting adding “adapted to” or similar language.      
Additionally, the Examiner objects to the changes of nomenclature in the claim elements both with regards to within the claim and to the naming within the written specification, such variation of nomenclature creating unnecessary confusion. See related 112(b)/2nd indefinite rejections for egregious cases.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. 
 The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.  Please note the format of the claims in the patent(s) cited. The following should provide some guidance with respect to indefinite language:
Regarding independent claim 1,
 the Examiner notes in particular:
The first sentence introduces an “ultrasonic probe in a 3D component”, and the next sentences introduce “an inspection probe in the 3D surface” and “a plurality of ultrasonic receiver probes”; however it is unclear whether the ultrasonic probe of the first sentence is related to an inspection probe or to a receiver probe, the Examiner further emphasizing that the claim is incomplete for omitting essential structural cooperative relationships of elements between the probe of the first sentence and the probe(s) of the other sentences and/or for utilizing inconsistent nomenclature leading to lack of clarity between the same element(s). The Examiner has looked to the disclosure for guidance and found “probe (transmitter or receiver)” (PgPub [0087]), and therefore it appears that the probe of the first sentence might refer to either the inspection probe and/or the receiver probes.
In the second sentence, the ultrasonic generator is being positioned “near an inspection probe”, however it is unclear if the inspection probe of this sentence is a transducer, a receiver, a transceiver, is the probe of the first sentence, and/or is one of the plurality of receiver probes of another sentence. The Examiner has looked to the disclosure for guidance and found in figure 4 that a “signal generator” 44 is part of the “transmitter probe” (see also table in specification for figure 4, the Examiner noting that numerous names of the table appear to be disjoint from the part names of the remainder of the specification, including  “signal generator” which might be mapped to “ultrasonic generator”, or alternatively the ultrasonic generator may be mapped to the transmitter probe having a signal generator. The Examiner has also found in the disclosure for guidance that fig. 2 has element 24 which is labeled in the table of the specification for figure 2 as a “Transmitter probe collected with ultrasonic Inspection probe”.
In the third sentence, “which guide waves” (plural) is unclear as only “an ultrasonic  guide wave” (singular) is generated.  
Regarding claim 2:
The phrase "most preferred" renders the claim indefinite because it is unclear whether the limitation(s) associated with the phrase are part of the claimed invention. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences lead to confusion over the intended scope of a claim.  See MPEP § 2173.05(d).
Additionally with regards to “most preferred”, the phrase "most preferred" is a relative phrase not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and therefore said relative term renders the claim indefinite. Is most preferred determined by a calculation, poll, a favorability rating, an expert opinion, an industrial/government standard, etc.?
Regarding claim 3:
There is insufficient antecedent basis for the limitation "the pipe" in the claim. 
With regards to the wherein statement, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the present case, it is unclear if a means for magnetic attachment is intended as a claimed structural element of the positioning system. The Examiner has looked to the disclosure for guidance and found “The coupling is pressure coupling that is assisted by both magnetic and spring forces that are designed into the probe holder” (PgPub [0007]) and fig. 1A shows magnet 15 as a preliminary design of the transmitter/receiver probe, however, it is further unclear if the probe holder is a part of the probes or a distinct part not included in the positioning system. Clarification within the claim of the structural element for the functional language and omitted essential structural cooperative relationships of the related elements is requested.
Regarding claims 4-6:
There is insufficient antecedent basis for the limitation "the transmitter probes" in the claim. Further it is unclear if the transmitter probes may be what the ultrasonic probe of the first sentence of claim 1 is referencing, if the transmitter probes are related to the ultrasonic generator and/or related to the inspection probe of the second sentence of claim 1.
It is unclear if the receiver probes of claims 4-6 are the ultrasonic receiver probes of the third sentence of claim 1, or are a generic reference to receiver probes.
Regarding claim 7: 
Similar to claims 4-6 above, the limitations “transmitter probes” and “receiver probes” are unclear as to which elements of independent claim 1 if any are being reference.
There is insufficient antecedent basis for the limitation "the PZT crystal" in the claim.
Further regarding claim 6,
 there is insufficient antecedent basis for the limitation "the electronics" (two instances) in the claim.
Regarding claim 8: 
The limitation “the probes” is unclear which of, any of, or all of the probes of the sentences of claim 1 are being reference (ultrasonic probe, inspection probe, and/or receiver probes?).
Similar to the analysis of the wherein statement of claim 3, the present claim language is similarly unclear as to whether the elements which follow the wherein statement are a part of the structure of the positioning system. Namely, it is unclear if the conical wave guide is a part of the probe and/or part of the positioning system.
Regarding claim 9,
 similar to the analysis of the probes of claim 8, the limitation “the probe” is unclear which of, any of, or all of the probes of the sentences of claim 1 are being referenced.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Regarding independent claim 1,
 
 it is unclear whether the first (only?) sentence of the claim is a limitation that should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if Applicant is claiming an apparatus or a method, and if the sentences following the first sentence are part of the claim.  The boundaries of this claim are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 	
Regarding independent claim 1, 
 a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II) and In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011), IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), & Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), because it is unclear whether infringement occurs when one creates a positioning system, or whether infringement occurs when a user performs the method steps of the following sentences after the period in the claim.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. 
Regarding independent claim 1,  
the claim recites a function (“A positioning system providing a real time update on the estimated positioning of an ultrasonic probe in a 3D component.”) that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. The Examiner notes in particular that Applicant ambiguously claims a system ending in a period, which may or may not be an apparatus claim, followed by additional sentences which may or may not be part of the claim and appear to be method steps, and wherein none of said following sentences appear to provide structure or steps for providing said update on the estimated positioning of the ultrasonic probe.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Applicant is welcome to an interview for further discussion/suggestions or to review drafted amendments addressing appropriate claim language.
Specification
 Related to the above claim objections and claim rejections, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
The specification is objected to for reference to a “provisional specification”, the Examiner emphasizing that there does not appear to be any provisional application related to this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “positioning an ultrasonic generator near an inspection probe in the 3D surface” (at least claim 1) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. The Examiner helpfully notes that this drawing objection might be merely no more than a difference in nomenclature related to the above specification and claim objections. The closest figure to showing this feature appears to be figure 2, element 24, see claim analysis above wherein the Examiner addresses the confusing changes of nomenclature between the claims, specification, and drawings. Clarification is respectfully requested. 
The drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly* cited Hall et al (US 20170234837 A1; hereafter Hall; *corresponds to WO 2016062897 A1).

Regarding independent claim 1, as best understood, 
 Hall teaches a positioning system (Title “ACOUSTIC APPARATUS AND METHOD”; exemplary applications shown in figs. 23 and 24, the Examiner respectfully notes that Hall structures the disclosure in sections including discussions of components and alternatives and possible applications rather than detailed embodiments strictly shown in a single figure, see additional obviousness analysis provided at end) for providing a real time update on the estimated positioning of an ultrasonic probe in a 3D component (3D object) ([0021] “it allows more complex scan patterns to be easily implemented where higher resolution measurements are beneficial, for example, in areas of greater complexity or more structural importance. It also facilitates adaptive scan pattern inspections based upon near real-time analysis of the measured responses”; [0030] “The object may be a medical implant (e.g. an artificial hip joint, knee joint etc). The object may be a large structure (e.g. bridge, pipeline, beam etc).”). 
-positioning an ultrasonic generator ([0001] “actuator for generating ultrasound”) near an inspection probe in the 3D surface (3D surface of 3D object) (see fig. 5 showing actuator carried by CMM measurement head) ([0009] “placing the snap-through buckling actuator into acoustic contact with the object via a physical connection. The exact form of the acoustic connection may vary, depending on the application”; [0020] “automated positioning platform may comprise a robot, coordinate positioning apparatus (e.g. a machine tool or coordinate measuring machine), autonomous crawling vehicle etc. The automated positioning platform is preferably arranged to move the ultrasonic source relative to the object to be inspected” and “ultrasonic source”; [0187] “It should further be noted that although the above described methods employ a snap-through buckling actuator, the signal analysis methods described herein could be applied to analysing signals generated by different acoustic sources. For example, the signal analysis techniques could be used with conventional AE sources (e.g. Hsu-Neilsen Lead break sources or piezo driven actuators)”).
-generating an ultrasonic guided wave in the generator in the form of guided wave mode which is generated in an "omni -direction" which guided waves travel along the surface of the 3D component *[0076] “wavefront omni-directionality across the inspection surface”; [0073] “the actuator can also be scaled to generate a higher frequency response and thus excite higher order inspection modes; e.g. first, second or third Lamb wave modes in plates or surface acoustic waves above the Rayleigh dispersion limit”; [0082] “actuator can be designed to promote the propagation of various Rayleigh surface wave modes for use in interface integrity inspection (e.g. NDT for rail inspection)”; [0098] “can exploit wider coverage guided wave inspection methods. Lamb waves and surface waves induced by the actuator can propagate efficiently across and throughout the inspection part, including within remote internal surfaces and volumetric features, to one or more distributed receiving locations”; [0107] “guided wave modes”). 
-positioning a plurality of ultrasonic receiver probes (acoustic receivers) along the length of the 3D component (3D object) at specific points (specific coordinates and/or intra-array distances) based on a selective calculation (via CMM positioning platform and/or via known metrology positional calibration measurements/surveying) of optimized apriori (For moveable sensors, Hall teaches: [0021] “the automated positioning platform may comprise a Coordinate-Measuring Machine (CMM)”; [0022] “the acoustic inspection apparatus may also include one or more acoustic receivers. The acoustic receivers may also be moved relative to the part by the automated positioning platform” and “The receiver(s) thus preferably remain static during measurement”; the Examiner emphasizing the automated coordinating and positioning. Additionally, Hall also teaches: [0084] “For embedded AE sensors, the absolute intra-array distances may be fixed and can thus be calibrated. For example, positional calibration measurements or accurate surveying of all AE sensor locations across the part can be conducted using known (e.g. touch probe based) metrology techniques”; the Examiner again emphasizing that locations are calibrated).
While Hall does not expressly show all of the above claimed features clearly in a single
 depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from Hall’s generic teachings and specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by Hall and as analyzed by the Examiner including the citations and Examiner comments provided above in the reference to the claimed features. The Examiner exemplary notes in particular that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hall’s CMM with either or both of Hall’s actuator(s) and/or (trans-)receivers for the expected purpose of automation and/or allowing more complex scan patterns to be easily implemented where higher resolution measurements are beneficial, for example, in areas of greater complexity or more structural importance. It also facilitates adaptive scan pattern inspections based upon near real-time analysis of the measured responses ([0021]), to utilize Hall’s signal analysis technique’s with any of the acoustic sources ([0187]) thereby providing useful in-service or life-cycle monitoring or calibration applications ([0006]), to utilize omnidirectional guided waves to propagate efficiently across and throughout the inspection part, including within remote internal surfaces and volumetric features, to one or more distributed receiving location ([0098]; [0076], [0143]), including Rayleigh surface waves for thicker inspection objects ([0082]), and to apply Hall’s method to 3D objects such as pipes thereby allowing inspection of the pipe for corrosion detection from detectable changes in across pipe attenuation ([0171]). 
 Additionally, the Examiner notes that: choosing from a finite number of identified,
 predictable solutions, with a reasonable expectation of success is obvious to try, see MPEP § 2143(I)(E). In the present case, Hall’s
 teaches a finite number of alternative solutions from which to choose and optimizing the device/method for the desired cost, speed, resolution, sensitivity, convenience, and/or application are within ordinary skill in the
 art.

Regarding claim 2, which depends on claim 1, as best understood,
 Hall teaches wherein preferred guided waves is Rayleigh waves ([0073]; [0082] “actuator can be designed to promote the propagation of various Rayleigh surface wave modes for use in interface integrity inspection (e.g. NDT for rail inspection)”; [0098]; [0107]).
Hall does not explicitly state wherein the Rayleigh waves are the most preferred.
Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider Hall’s Rayleigh surfaces as sufficiently/most preferred for Hall’s NDT integrity inspection thereby providing the efficient and useful wave type appropriate to the application (e.g., NDT rail inspection or other integrity inspection). The Examiner further notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, Hall’s apparatus is structurally capable of and further utilized in a method to generate Rayleigh guided waves, and the extent to which said claimed waves are most preferred or merely acceptable is not a limitation of any patentable weight. The Examiner further emphasizes that there is no objective criteria provided nor any claimed structural means of employment for determination of the most preferred type of guided wave.

Regarding claim 6, which depends on claim 1, as best understood,
 Hall teaches wherein the electronics in transmitter probes are different from the electronics in receiver probes (Receivers: [0087] “pre-amplification” and “As with any conventional passive AE system, the receiving channels also require some front-end electronics”; and [0092] “receiver electronics”. Transmitters:  [0163] “power generation electronics” or [0007] “pulse generation electronics”).

Regarding claim 9, which depends on claim 1, as best understood,
 Hall teaches wherein the probe transmits waves which will manifest a point source or an annular line source on the component ([0076] “the tip 44 could be severely sharpened to optimise the point source strain energy or displacement (e.g. 100 μm radius) and wavefront omni-directionality across the inspection surface”).

Regarding claim 4 and claim 5, where each of claim 4 and claim 5 depends on claim 1, as best understood,
 Hall does not explicitly state in a single embodiment clearly shown together whether (claim 5) the transmitter probes are mechanically identical to receiver probes, nor whether (claim 6) the transmitter probes are mechanically not identical to receiver probes.
However:
The Examiner takes Official Notice that both utilizing mechanically identical probes and the alternative of utilizing non-identical probes are well known in the art and have known advantages.
Furthermore, with respect to identical, Hall teaches in the background known mechanically identical probes (transceivers) ([0002] “For example, it is known to perform NDI, also termed non-destructive testing (NDT), of objects using pulse-echo mode ultrasound systems. Such systems typically include a transceiver, comprising a piezo-electric or magneto-restrictive transducer element, that is acoustically coupled to an object to be inspected”). 
Likewise, with respect to non-identical, Hall also teaches in the background known nonidentical probes (0003] “Another known NDI technique uses an acoustic system comprising a plurality of receivers placed at various positions on the object being inspected. The receivers detect any acoustic signals generated by acoustic events occurring within the object (e.g. cracking, de-lamination etc). Such Acoustic Emissions (AE) systems are typically calibrated by passing an acoustic pulse through the object. The acoustic emission source used in such systems for calibration purposes is typically a pencil-lead breakage based system, which is commonly termed a Hsu-Nielsen source”) and Hall further teaches that a plurality of possible actuators including buckling, Hsu-Neilsen Lead break sources, or piezo driven actuators may be utilized with Hall’s invention ([0187] “although the above described methods employ a snap-through buckling actuator, the signal analysis methods described herein could be applied to analysing signals generated by different acoustic sources. For example, the signal analysis techniques could be used with conventional AE sources (e.g. Hsu-Neilsen Lead break sources or piezo driven actuators). In particular, it should be noted that the Delta-T location and TDOA techniques described herein could advantageously be used with any acoustic source”; see also [0190] for additional variations on buckling actuator).
	Therefore, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known mechanically identical probes with Hall’s system to reduce costs/labor including ease of manufacturing, assembly, &/or maintenance, and/or to be able to transceive signals from various locations and thus enabling better coverage. Alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specialize (non-identical) the transmitting probes versus the receiving probes thereby providing transmitting probes which have superior wave generation capabilities and likewise providing receiver probes having superior wave receiving capabilities and thereby decreasing signal-to-noise and thus increasing accuracy and/or precision of measurements, and/or reducing control complexity over transceiver configurations. The Examiner emphasizes that each of identical and non-identical probes have known advantages and disadvantages in the art and that it is within ordinary skill in the art to select the appropriate probes based on such factors as costs, capability, and/or manufacturing/sourcing constraints.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hall in view of newly cited Moffett (US 4462256 A; hereafter “Moffet”).
Regarding claim 8, which depends on claim 1, as best understood,
 Hall teaches wherein the probes are adapted such that the waves are transmitted into a conical-like (tapering to sharp distal end and/or to small aperture) wave guide (beam 46) and the end of the wave guide is either pointed (sharp) or annular (aperture) ([0074] “beam 46 is thus an acoustic waveguide that serves to concentrate the generated acoustic energy at the tip 44”; [0009] “The at least one tip conveniently has a small aperture. The at least one tip preferably has a sharp distal end”; [0011] “ the waveguide may be shaped to focus energy released by the snap-through action to the tip” and “variation in the design of the snap-through buckling actuator, waveguide and/or tip allow the device to be configured to excite different wave modes for different sensing applications”; [0074] “the shape of the beam 46 is thus another design parameter that can be altered as required; e.g. the plate may be tapered towards the tip 44”; [0076] “the tip 44 could be severely sharpened to optimise the point source strain energy or displacement (e.g. 100 μm radius) and wavefront omni-directionality across the inspection surface”; the Examiner emphasizes that Hall teaches a conical shape description and further provides motivation for variation in shapes, and an ordinary artisan would at once envisaged conical from the aforementioned conical-like description).
However, Hall does not explicitly state wherein tapered and pointed waveguide (i.e., conical-like waveguide) is a conical waveguide.
Nevertheless, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, only ordinary skill in the art is required to alter the shape of a waveguide based on desired excitation wave mode and/or for intended sensing application. 
Furthermore, or in the alternative, Moffett teaches conical circular symmetry for omnidirectivity  (Title “Lightweight, Broadband Rayleigh Wave Transducer”; “a directional device, with the directivity depending on the dimensions of the transducer face. The transducer can be made omnidirectional, however, by giving it circular symmetry. As shown in FIG. 3, transducer 50 comprises conical plastic wedge 52 having embedded therein piezoelectric polymer conical element 54”).
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Hall reasonably teaches a conical waveguide, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter Hall’s tapered & pointed beam shape (conical-like) to an explicitly conical shape, thereby providing increasing structural rigidity along the length preceding the sharpening to the point, as well as providing optimized omni-directivity via greater symmetry as supported by Moffett.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hall in view of newly cited Lach et al (NPL Piezoelectric materials for ultrasonic probes; hereafter “Lach”).
Regarding claim 7, which depends on claim 1, as best understood,
 Hall does not teach wherein the PZT crystal in transmitter probes are different from the PZT crystal in receiver probes.
However:
Hall teaches PZT crystal in receiver probes (]0018] “Advantageously, each acoustic receiver may comprise a piezo-electric sensing element (e.g. a standard PZT AE sensor) that directly converts the incident acoustic response into a proportional electrical signal”), and Hall further teaches that a plurality of possible actuators including piezo driven actuators may be utilized with Hall’s invention ([0187] “although the above described methods employ a snap-through buckling actuator, the signal analysis methods described herein could be applied to analysing signals generated by different acoustic sources. For example, the signal analysis techniques could be used with conventional AE sources (e.g. Hsu-Neilsen Lead break sources or piezo driven actuators). In particular, it should be noted that the Delta-T location and TDOA techniques described herein could advantageously be used with any acoustic source”; see also [0190] for additional variations on buckling actuator).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, the Examiner takes Official Notice that utilizing PZT crystals in either or both of transmitter and/or receiver probes is conventional in the art, and only ordinary skill in the art is required to choose the appropriate PZT crystal for the particular application thereof, including based on optimization of cost and/or signal-to-noise ratios.
Yet additionally, and as factual evidence supporting the above assertion, Lach teaches wherein the PZT crystal in transmitter probes are different from the PZT crystal in receiver probes (section 2 Piezoelectric materials “ Depending on the application, the one or other material is more advantageous due to physical or economic reasons, or simply because of a less complicated manufacturing process” and “Table 1 shows the important physical characteristics of piezoelectric materials used today to generate ultrasound. Lead zirconate titanate (PZT) is most probably the best known material”; section 3 Use of piezoelectric materials in probes “The very different properties of the piezoelectric materials mentioned in section 2 are very useful for the design of completely different probe types. Depending on the intended application of the probe, that material is used, whose properties suit best“ and “In the receiver probe it is better to use a bulk PZT element of appropriate thickness, because at a given input pressure the voltage across the electrodes of a piezelectric element is proportional to its thickness. This is why probes of that kind are always used in a transmitter receiver mode with separate transmitter and receiver probes”; section 4 Closing remarks “PZT has developed into an economical piezoelectric material over the years”).
	Therefore, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize conventional/standard PZT crystals for Hall’s piezo probes thereby providing an economical, well known and powerful piezo material that is well understand and practical for a variety of applications as supported especially by Lach. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to commonsensically utilize a different PZT crystal in the receiver for the expected purpose of optimizing the properties of the receivers and transmitters as is well understood and known in the art as supported especially by Lach. Additionally, and substantially as previously analyzed for claims 4-5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specialize (non-identical) the transmitting probes versus the receiving probes thereby providing transmitting probes which have superior wave generation capabilities and likewise providing receiver probes having superior wave receiving capabilities and thereby decreasing signal-to-noise and thus increasing accuracy and/or precision of measurements, and/or reducing control complexity over transceiver configurations.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Hall in view of newly cited Yashima* et al (JP 2001194352 A; hereafter “Yashima”).
*machine translation provided with the copy of the foreign document and utilized for providing English citations 
Regarding claim 3, which depends on claim 1, as best understood,
 Hall teaches a surface of a pipe being measured (see fig. 23; [0030] “The object may be a medical implant (e.g. an artificial hip joint, knee joint etc). The object may be a large structure (e.g. bridge, pipeline, beam etc).”
Halls does not teach wherein the said receiver probes are magnetically attached to the surface of the pipe.
Yashima teaches in figs. 1-4  wherein receiver probes (probes 7) are magnetically attached (magnetic attraction via 2 & 5) to the surface (surface of pipe P) of the pipe (pipe P) (Title “ULTRASONIC INSPECTION DEVICE FOR TUBULAR MEMBER”; Abstract “magnetically attracted to the outer circumferential surface of the pipe P to guide” and “probe 7 which is mounted on the slide mechanism 6 to implement the ultrasonic scanning of the outer circumferential surface of the pipe P”) (Examiner additionally pertinently notes that springs 32 act in concert with magnet attraction to maintain contact state of transceiver probes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yashima’s magnetic attachment means for a pipe with Hall’s probes thereby providing increased resilience to maintaining Hall’s probes contact with a pipe and thereby providing better measurements by avoiding loss of and/or poor receiver probe contact with a pipe and furthermore decreasing costs due to damage by decreasing the chances of equipment falling off a pipe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856